Citation Nr: 9931258	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  92-52 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a service-
connected generalized anxiety disorder with strong depressive 
features, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1981 to November 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for 
generalized anxiety disorder with PTSD features evaluated as 
10 percent disabling.  

The Board REMANDED the case in September 1992 and January 
1996 for further development.  The case has now been returned 
for adjudication.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his generalized anxiety disorder to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board observes that the RO denied entitlement to 
automobile and adaptive equipment in November 1994, and the 
veteran filed a notice of disagreement thereto.  The RO 
issued a statement of the case pertaining to this issue in 
April 1996; however, a substantive appeal is not of record.  
Accordingly, the Board does not have jurisdiction over the 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993). 


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a disability 
rating in excess of 10 percent for service-connected 
generalized anxiety disorder with strong depressive features 
is plausible, and sufficient evidence has been obtained for 
correct disposition of this claim.

2.  The veteran's anxiety disorder is manifested by anxious, 
tense, depressed, and guarded mood with constricted affect 
and a Global Assessment of Functioning (GAF) of 85.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
entitlement to an increased disability rating for service-
connected generalized anxiety disorder with strong depressive 
features, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected generalized anxiety disorder with 
strong depressive features have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his anxiety disorder.  The Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the veteran 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
pertaining to his generalized anxiety disorder may be 
obtained, which have not already been requested by the VA or 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Service medical records indicated that the veteran had an 
injury to his right eye during service, resulting in the loss 
of vision in that eye and subsequently developed depression 
and sleeping problems as a result of the injury.  Service 
connection for aphakia and organized retinal detachment of 
the right eye, blindness, exotropia and glaucoma with 
associated generalized anxiety disorder with PTSD features 
was granted by the RO by means of an August 1987 rating 
decision.  The RO initially assigned a 30 percent disability 
evaluation under Diagnostic Codes 6029, 6070, and 9400.  

The Board, in a September 1989 decision, determined that 
generalized anxiety disorder with PTSD features was a 
distinct disability and should be evaluated as such.  In an 
October 1989 rating decision, the RO granted service 
connection for generalized anxiety disorder with PTSD 
features as a separate disability and assigned a 10 percent 
disability evaluation under Diagnostic Code 9400.  In January 
1990, the veteran filed a claim for an increased evaluation 
for his generalized anxiety disorder with PTSD.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 10 percent 
disability evaluation was warranted for less than the 
criteria for 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation was warranted 
for a generalized anxiety disorder when there was definite 
impairment in the veteran's ability to establish or maintain 
effective and wholesome relationships with people, so that 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for a generalized anxiety 
disorder when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400 (1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities.  Under the 
amended rating schedule, a 10 percent disability evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for an anxiety 
disorder which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for a panic disorder which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

At a June 1993 VA examination, the veteran reported that he 
had been working at the Post Office for the past 5 years.  He 
stated he was again married for the third time.  The examiner 
noted that the veteran was not receiving psychiatric 
treatment.  
He reported that since he has lost his right eye in a service 
accident he had no enthusiasm and no incentive to continue 
studying.  According to the veteran, he was very irritable, 
poorly tolerant to frustration especially when contradicted, 
he sometimes isolated himself, was occasionally depressed, 
and was occasionally extremely anxious.  On evaluation, he 
was casually dressed and adequately groomed.  He was 
described as very sullen, unspontaneous, and only passively 
cooperative.  His responses were brief, relevant, and 
coherent.  He reported that he was isolated most of the time, 
was easily irritable, had episodes of physical violence with 
other people, had recurrent depressive feelings, and marital 
difficulties.

The examiner stated that the veteran was not suicidal or 
homicidal.  His affect was adequate to emotional content and 
his mood was sullen, tense, apprehensive and depressed.  The 
veteran was oriented to time, place, and person.  His memory 
was preserved and his intellectual functioning was 
maintained.  Judgment was fair and insight was superficial.  
The diagnosis was anxiety disorder not otherwise specified 
with strong depressive features.  The examiner noted that the 
veteran's level of functioning was fair to poor.  The 
examiner opined that although the veteran's neuropsychiatric 
condition was secondary to his service-connected right eye 
disorder, the correct diagnosis was not PTSD.

At a May 1997 VA psychiatric board examination, the veteran 
reported that he did not receive psychiatric treatment, 
worked at the Post Office for the past 10 years, and was 
studying electronics at the local college.  He also stated 
that he was recently divorced from his third wife and lived 
alone.  He complained that his personality had changed, he 
did not like to be looked at, he was always irritable, and 
had problems with people.  According to the veteran, he had 
no problems at work because he remained alone and quiet.  He 
reported that his wife could not deal with him because of his 
behavior.  He had legal problems with his ex-wife's ex-
husband.   On evaluation, he was clean, neatly dressed and 
groomed, and wore dark glasses.  His speech was clear and 
coherent.  He was alert and oriented times 3.  His mood was 
described as anxious, tense, and guarded and his affect was 
constricted.  His judgment and insight were fair.  Memory, 
attention, and concentration were good and he was not 
hallucinating.  There were no suicidal or homicidal 
ideations.  He exhibited good impulse control.  The diagnoses 
include anxiety disorder, not otherwise specified and mixed-
personality disorder with narcissistic and borderline 
personality features.  His GAF score was 85.  The opinion of 
the Board was that since the last VA examination, the veteran 
has been involved in specialized studying through the 
vocational rehabilitation and counseling program.  He has 
kept his job in good standing and has not needed any 
psychiatric treatment or intervention.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 81-90 is 
defined as absent or minimal symptoms (e. g. mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g. occasional argument with 
family members).  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
DSM IV in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  In this case, 
there is positive and negative evidence.  The examiner in 
June 1993 stated that the veteran's level of functioning was 
fair to poor.  Clearly, the evidence is competent and must be 
considered.  However, the examiner also noted that the 
veteran had not received any psychiatric treatment, had 
worked for the Post Office for 5 years, and had been married 
for the past 5 years.  Subsequently, a Board of psychiatrists 
in a May 1997 examination noted that the veteran had not 
received any psychiatric treatment, had been working for the 
Post Office for the past 10 years, and was currently studying 
electronics at a local college.  The examiners determined 
that the veteran's current GAF level was 85.  As noted above, 
this level of functioning indicates absent or minimal 
symptoms and good functioning in all areas.  This is in sharp 
contrast to the fair to poor level earlier indicated.  A GAF 
scale score of 85 is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9400.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  The June 1993 examiner 
failed to assign a GAF score.

Against the conflicting opinions, the Board has given great 
weight to the findings of the examiners and compared them to 
the actual rating criteria.  Although the veteran does show 
some impairment in his social relationships and mood 
impairment, the objective evidence reflects that he has 
stable employment and pursuing a course of study at the local 
college, which necessarily requires interaction with others.  
The record establishes that his memory, concentration, and 
attention are intact.  There is no indication of a decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, suspiciousness or panic attacks.  
At the May 1997 examination, the veteran did not complain of 
any sleep difficulties.  His pursuit of further education in 
the area of electronics tends to establish that he can 
perform complex tasks and shows initiative.  The more 
detailed May 1997 mental status examination disclosed fair 
judgment and insight as well as good impulse control.  He was 
described as clean, neatly dressed and groomed and his speech 
was clear and coherent.  While the veteran reported that he 
worked alone and kept to himself, he has not established that 
there has been a decrease in his ability to maintain 
effective work relationships.  Additionally, although the 
veteran reported he was recently divorced from his third wife 
and that she could not deal with his behavior, he further 
reported that there were legal problems due his ex-wife's ex-
husband.  Moreover, the Board notes that the examiner in 1993 
indicated that the veteran's marriage at that time had lasted 
5 years and was the longest of his marriages.  Further, when 
evaluating the level of disability from a mental disorder, 
social impairment shall be considered, but shall not be the 
sole basis of an evaluation.  38 C.F.R. § 4.126(b).

The Board has considered the May 1997 opinion of the Board of 
psychiatrists that the veteran has been involved in 
specialized study, has not been in need of psychiatric 
treatment, and kept his job in good standing.  The issue 
before the Board is the extent of the impairment of the 
veteran's generalized anxiety disorder.  Although one 
examiner indicated a fair to poor level of function, such 
finding is accorded diminished probative value in light of 
the other evidence of record.  

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected generalized anxiety 
disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  

In essence, the preponderance of the evidence, including the 
veteran's own statements, is against the claim for an 
evaluation in excess of 10 percent under both the old and new 
regulations and there is no doubt to be resolved.  The 
impairment is not shown to more nearly approximate the next 
higher or 30 percent rating.  38 C.F.R. § 4.7 (1999).


ORDER

An increased evaluation in excess of 10 percent for service-
connected generalized anxiety disorder with strong depressive 
features is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

